RESOLUCIÓN.
Por Cuanto Don Juan Mollfulleda lia acudido en queja a esta Corte Suprema contra el abogado Don Francisco Ba-mírez de Arellano, para que mediante investigación de los hechos que relaciona, sea condenado dicho abogado a de-volver a Mollfulleda la suma de 400 dólares que ha retenido en su poder de mayor suma recibida, y de la que sólo podía tomar 100 dólares,' para la gestión de ciertos asuntos judi-ciales que abandonó, habiendo abandonado también otro asunto para cuya gestión recibió 55 dólares en concepto de honorarios anticipados.
Por Cuanto mediante escritura pública de 29 de mayo de 1906, Mollfulleda cedió al abogado Bamírez de Arellano un crédito de 500 dólares, procedente de costas causadas en el *427pleito que aquél siguió contra Don Francisco Ramos, sobre nulidad de expediente posesorio, para que atendiera a cier-tos asuntos judiciales que Mollfulleda le babía encomendado, habiendo percibido Ramírez de Arellano de Don Vicente Bal-bás a nombre de Don Francisco Ramos, la suma expresada.
Pon Cuanto el Fiscal de esta Corte Suprema por dele-gación del Hon. Attorney General practicó una investigación de los cargos hechos a Ramírez de Arellano por Juan Moll-fulleda, y en vista de su resultado informa que el abogado Ramírez de Arellano compareció en los asuntos judiciales a que se refiere Mollfulleda, y a nombre y a favor de éste hizo varias gestiones, sin haberle satisfecho Mollfulleda otra can-tidad que los 500 dólares importe del crédito de que se deja hecho mérito, concluyendo el Fiscal con la súplica de que se desestime la queja de Mollfulleda.
Poe Cuanto Mollfulleda con conocimiento del anterior in-forme del Fiscal, pide que se practique nueva investigación y en su día se condene al abogado Ramírez de Arellano a que devuelva y pague la cantidad que resulte a su favor, después de deducidos los honorarios devengados en los pleitos aban-donados.
Por cuanto el recurso de queja que ejercita Mollfulleda amparado, según-pretende por la ley de 11 de marzo de 1909, no es el propio y adecuado para los fines que persigue, pues no aparece que el abogado Ramírez de Arellano se haya vali-do de engaño alguno para conseguir que Mollfulleda le hiciera cesión del crédito de 500 dólares que cobró Ramírez de Are-llano para atender ciertos asuntos judiciales que le había encomendado Mollfulleda; y si éste se considera agraviado por haber cobrado Ramírez de Arellano honorarios que re-' pute excesivos o si cree que debe devolverle algún sobrante de las cantidades que le entregara, no es esta Corte Suprema el tribunal ante quien pueda ejercitar Mollfulleda sus dere-chos.
Por tanto, de conformidad con el Señor Fiscal, se deses-tima la queja de Don Juan Mollfulleda, sin perjuicio de cual-*428qnier acción de qne se crea asistido. Y archívense las actua-ciones. t, ,. . ,
t, . Desestimada la queja¡
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.
Las dos mociones sobre reconsideración presentadas en este caso, han sido denegadas.